        Case 1:16-cv-04569-WHP Document 427 Filed 02/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                              :
 COMMERZBANK AG,                              :
                                              :           16cv4569
                              Plaintiff,      :
                                              :           ORDER
               -against-                      :
                                              :
 U.S. BANK NATIONAL ASSOCIATION.,             :
 et al.,                                      :
                                              :
                              Defendants.     :
                                              :

WILLIAM H. PAULEY III, Senior United States District Judge:

              The parties are directed to appear for a telephonic pre-motion on March 3, 2021 at

3:00 p.m. The dial-in number for the conference is (888) 363-4749. The access code is

3070580.

Dated: February 26, 2021
       New York, New York
